Per Curiam.
All facts necessary to decision were stipulated, except the cause of death. The plaintiff offered evidence tending to show the insured was ill on February 2, 1961, at his home. His attending physician, after examination, found him quite ill and recommended immediate hospitalization. Before the arrangements were completed, the insured fell in moving about the house, striking his head against a step. The injury bled profusely. Later, insured pitched and fell against a table, injuring the bridge of his nose. Immediately following the second fall he was found to be dead. There was no other evidence offered by plaintiff as to the cause of death.
The defendant offered the physician who bad examined and recommended hospitalization for the insured and who was present during the autopsy. He testified that in his opinion the insured died of acute alcoholic bout with hepatic failure, liver failure.
The pathologist who performed the autopsy testified the head and nose injuries sustained in the fall were superficial and could not have *288caused death; that death was caused by hepatic insufficiency which could not result from bodily injury, but did result from disease.
The evidence of death as result of accidental bodily injuries was totally lacking. Nonsuit was required. The judgment is
Affirmed.